In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00235-CR



            LINDA KAY PHARIS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 2
                  Parker County, Texas
            Trial Court No. CCL1-11-0774




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Linda Kay Pharis was convicted in a jury trial of nine offenses of cruelty to a livestock

animal. 1   She has appealed from each conviction.                The cases were tried together, and a

consolidated brief was filed raising the same issues as to each appeal. There are no distinctions

among the appeals. We are, hereby, modifying the judgment to remove the “day for day”

language. For the reasons set out in our opinion of this date in cause number 06-13-00234-CR,

we likewise affirm her conviction in this appeal, as modified.

        We affirm the judgment, as modified.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           May 29, 2014
Date Decided:             June 17, 2014

Do Not Publish




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                       2